COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:           Lawrence Sobogun v. Velimir Rasic
Appellate case number:         01-21-00117-CV
Trial court case number:       20-CCV-067777
Trial court:                   County Court at Law No. 5 of Harris County

        Appellant, Lawrence Sobogun, acting pro se, has filed a notice of appeal of the trial
court’s final judgment signed on February 10, 2021. The clerk’s record filed in this Court
includes appellant’s “Statement of Inability to Afford Payment of Court Costs or an Appeal
Bond” filed in the trial court. Further, the clerk’s record states that the trial court “granted”
appellant’s “pauper’s affidavit.” See TEX. R. CIV. P. 145; see also TEX. R. CIV. P. 502.3.
      Accordingly, the Clerk of this Court is directed to make an entry in this Court’s
records that appellant is allowed to proceed on appeal without payment of costs or fees.
See TEX. R. APP. P. 20.1; see also TEX. R. CIV. P. 145(a).
        Further, on April 20, 2021, the court reporter notified the Clerk of this Court that there is
a reporter’s record. The court reporter is directed to file with this Court, within thirty days of the
date of this order, and at no cost to appellant, a reporter’s record. See TEX. R. CIV. P. 145(a), (c);
TEX. R. APP. P. 35.1.
       It is so ORDERED.


Judge’s signature:   ___/s/ Julie Countiss_______
                      Acting individually       Acting for the Court

Date: May 25, 2021